Citation Nr: 1725354	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-17 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether a substantive appeal was timely filed in response to the October 2010 Statement of the Case (SOC). 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 2006.

The Veteran's timeliness issue comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 letter from a Department of Veterans Affairs (VA) Regional Office (RO), which notified the Veteran that his December 2010 substantive appeal (on VA Form 9) was not a timely appeal to the October 2010 Statement of the Case (SOC).  This is the issue addressed by the AOJ.  The appellant appealed the timeliness issue.

In November 2014, the Board remanded the claim to schedule a Board hearing and for further evidentiary development.  

In September 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In November 2015, the case was remanded.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.


FINDINGS OF FACT

1. The Veteran did not file a substantive appeal within 60 days of the date on which the October 14, 2010 statement of the case was sent to the Veteran or within one year of notification of the decision.

2. The Veteran did not submit a request for an extension of the time limit for filing the substantive appeal prior to the expiration of the time limit for filing the appeal or at the time he submitted the substantive appeal.


CONCLUSION OF LAW

A timely substantive appeal was not filed. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b), 20.305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In November 2015, the Board remanded for additional development as to whether a document entitled, "Appeal of SOC dated October 14, 2010-Responses," was received by the RO on or before December 13, 2010, which has been completed.  For this reason, the Board's prior remand instructions have been substantially complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below, in this case, the law, rather than the facts of the case, is dispositive of the claim.  Therefore, the duty to notify and assist imposed by the VCAA is not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  The Appellant has been notified of the reasons that his substantive appeal as to the October 2010 statement of the case was deemed untimely, and has been afforded the opportunity to present evidence and argument with respect to the claim, including providing testimony at a September 2015 travel board hearing.  Thus, the Board finds that fundamental due process has been afforded to the Veteran.

Legal Criteria

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information. 38 C.F.R. § 20.202 .  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (b).  

An extension of the 60-day period for filing a substantive appeal may be granted for good cause. 38 C.F.R. § 20.303.  However, the request for an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal. Id.  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. 38 C.F.R. § 20.305.  

If a claimant does not file a substantive appeal in a timely manner, and does not timely request an extension of time, he is statutorily barred from appealing the RO decision. Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996).

Analysis

A review of the claims file shows the RO issued a rating decision in September 2008 denying claims of increased evaluations of degenerative disc disease of the cervical spine, hallux valgus, left wrist strain, and left knee patellofemoral syndrome and entitlement to service connection for low back pain, left shoulder pain, right knee patellofemoral syndrome and erectile dysfunction.  The Veteran was notified of this decision in a letter dated October 20, 2008.  A timely Notice of Decision was submitted in November 2008.  The RO issued an SOC and mailed a copy, along with a notification letter, to the Veteran on October 14, 2010.  

The Veteran signed VA Form 9, dated November 1, 2010, which was not received by VA until December 22, 2010.  Since the substantive appeal was not filed within 60 days from the date the SOC was mailed or within one year of notification of the decision, it was determined the substantive appeal was not timely.  The Veteran was notified of the decision in VA's letter dated February 23, 2011.

Following the scanning and transformation of the Veteran's paper claims file into an electronic folder (eFolder) maintained by the U.S. Department of Veterans Affairs (VA) Veterans Benefits Administration (VBA), the electronic labeling of the date of receipt of correspondence titled, "Appeal of SOC dated October 14, 2010 - Responses" became unclear.  A Veteran's Claims Intake Program (VCIP) Scanning Inquiry was sent on January 12, 2016 with instructions for the scanning facility to obtain the paper claims file and investigate the date of receipt of this document, as it may be associated with other documents received and properly date stamped.  A VCIP Scanning Inquiry Response was received on March 8, 2016 which reported the correspondence titled, "Appeal of SOC dated October 14, 2010 - Responses" was received on March 15, 2011, along with third party correspondence from the State of Hawaii Department of Defense Office of Veterans' Services and VA Form 21-4138.  The submission of this document is also referenced as included on VA Form 21-4138 dated and received March 15, 2011.  Based on the results of this review, it has been determined that no documents were received by VA prior to December 22, 2010, which could be construed as a substantive appeal.  

The Board finds the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, was untimely as a substantive appeal since it was not received within the time constraints as defined by VA regulations.  Additionally, no request for an extension was made in writing prior to expiration of the time limit for filing the substantive appeal.


ORDER

The appeal as to whether a substantive appeal was timely filed in response to a October 2010 statement of the case is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


